Cook, J.,
dissenting. I respectfully dissent, because I do not believe that Galmish proved that Cicchini broke an enforceable promise.
In a breach-of-contract action, the plaintiff must show the existence of a contract, performance (or readiness and willingness to perform) by the plaintiff, failure to perform by the defendant, and damages.4 In a promissory fraud action, the plaintiff must show a material representation by the defendant, made falsely with knowledge of falsity (or utter disregard for its truth or falsity) and with the intent of misleading the plaintiff into reliance on it, as a result of which the plaintiff justifiably relies on it and is proximately injured thereby.5 The majority decides that Cicchini failed to perform as promised, which constitutes the breach, and that he intended not to perform that promise when he made it, which constitutes the fraud.
But Galmish did not prove that Cicchini failed to perform under the contract; therefore, there was no breach. By extension, then, because the fraud here was allegedly the intent to breach, there was no fraud. The terms of the written agreement required that Cicchini purchase the subject property from Galmish for $765,000. The agreement further provided that, if Cicchini were to sell the property to Developers within a year from the date of that contract, Galmish would receive one-half of the net proceeds. Nowhere does the agreement obligate Cicchini to sell or endeavor to sell the property within one year. The agreement conditioned the obligation to share the excess proceeds on the sale taking place within a one-year period. Because the condition never occurred, the *37obligation to split the proceeds was never triggered. Thus, Cicchini’s sale of the property beyond the one year and his retention of all proceeds did not constitute a breach of the contract.
Whether Cicchini, at the time he signed the contract, had no intention of selling the property within a year is wholly irrelevant to the legal merits of this case. We might speculate that he planned to delay the sale beyond one year, but this changes nothing. By the terms of the agreement, Cicchini need only share the excess proceeds if he was unwilling or unable to wait out the one year.
In its efforts to support a decision in Galmish’s favor, the majority twice mischaraeterizes her claims. First, the majority insists that Galmish’s claims are based on her allegations that (1) “Cicchini sought escape from his own promise to share the excess proceeds by intentionally and unjustifiably preventing the happening of the condition on which it was based,” and (2) “Cicchini harbored this intent at the time he executed the written contract and, therefore, made a promise with intent not to perform.” (Emphasis added.) If the “promise to share the excess proceeds” is the subject of Galmish’s breach claims, as the majority asserts, those claims must fail. That promise entailed sharing the proceeds if, and only if, Cicchini sold the property within a year. There could be no unlawful “escape from his promise” where the promise itself was conditional and the condition never occurred.
The majority then switches gears to state, without citing any legal or factual support, that Galmish’s claims are based on the promise “implied in the writing that Cicchini would not connive to prevent” the condition that would trigger his obligation to share the proceeds with Galmish — that being the sale of the property within a year. But Galmish alleged in the complaint that Cicchini breached his duty of good faith and fair dealing by breaching the “duty imposed in law requiring Cicchini to * * * refrain from doing any act that would delay or prevent performance of the Agreement.” (Emphasis added.) This is not the same as alleging that Cicchini was obligated to refrain from delaying a condition that would trigger a certain performance. Rather, Galmish’s allegation assumes that, in order to “perform” the contract, Cicchini was obligated to try to sell the property within a year. As stated above, the contract contained no such term.
The majority further determines that Galmish’s claims “do not seek to establish that Cicchini promised or agreed, collaterally or otherwise, * * * that he would sell or attempt to sell the property within one year, * * * or even that he would make any effort to sell the property at all.” (Emphasis added.) But Galmish alleged exactly that in her complaint — that “Cicchini falsely, fraudulently, and with intent to deceive and defraud Plaintiff, Mary Ann Galmish, represented that if she entered into the Agreement, he would exercise reasonable diligence to reach an agreement with Developers Diversified for the sale of the Property *38prior to May 27, 1995, such that she would share in one-half of the proceeds of the sale as provided in the Agreement.” (Emphasis added.)
Galmish makes similar statements in her brief to this court. She asserts that “[t]he appellate court was not willing to find an implied duty on the part of Cicchini to use reasonable efforts to sell the property within one year,” and then argues that “this Court should extend the duty-established in Illinois Controls [to contracts like the one at issue].” Galmish had earlier cited Illinois Controls6 for its determination, according to her, that “one party to a preincorporation agreement [is required] to use reasonable efforts to market the products of the other party — even though the agreement contained no such express promise.”
Contrary to the majority’s declaration, then, Galmish was, indeed, basing her claims on Cicchini’s alleged promise “that he would sell or attempt to sell the property within one year.” As the court of appeals held, the agreement did not require this of Cicchini. And even if Galmish were, in fact, relying on an alleged “implied” promise not to “connive,” as the majority insists, nothing at all — much less legal authority or factual support — is offered to explain how such a promise can be properly implied here. "This is especially troubling in light of the integration clause in the agreement.
The majority seems to be advocating that the law of contracts include an implied duty to ensure that another party receives the greatest possible benefit under a contract. But surely that goes against basic contract law. Written contracts are made so that arguments like the one here can be avoided and parties can conduct themselves with certainty about their contractual obligations and nonobligations. A person who, within the terms of a contract, manipulates circumstances in order to obtain the maximum benefit from the contract does not thereby automatically breach the contract. If one party comes to regret poor judgment or drafting with respect to the contract, that is no basis for implying contractual terms in derogation of an integration clause.
The parties stipulate that the agreement here is unambiguous, and it has not been deemed unconscionable. I agree with the court of appeals that Galmish proved neither breach of contract nor fraud.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. See, e.g., Doner v. Snapp (1994), 98 Ohio App.3d 597, 600-601, 649 N.E.2d 42, 44.


. See Burr v. Stark Cty. Bd. of Commrs. (1986), 23 Ohio St.3d 69, 23 OBR 200, 491 N.E.2d 1101, paragraph two of the syllabus; Tokles & Son, Inc. v. Midwestern Indemn. Co. (1992), 65 Ohio St.3d 621, 632, 605 N.E.2d 936, 944.


. Illinois Controls, Inc. v. Langham (1994), 70 Ohio St.3d 512, 639 N.E.2d 771.